Matter of Part 60 RMBS Putback Litig. (2018 NY Slip Op 07659)





Matter of Part 60 RMBS Putback Litig.


2018 NY Slip Op 07659


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Gesmer, Singh, JJ.


7580 777000/15 779000/15

[*1]In re Part 60 RMBS Putback Litigation
In re Part 60 RMBS Monoline Insurer Litigation


Orrick, Herrington & Sutcliffe LLP, New York (Richard A. Jacobsen of counsel), for appellants.
McKool Smith, P.C., New York (Zachary W. Mazin of counsel), for respondents.

An appeal having been taken to this Court by the appellants in the Putback and Monoline actions from an order of the Supreme Court, New York County (Marcy Friedman, J.), entered October 13, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from
be and the same is hereby affirmed for the reasons stated by Marcy Friedman, J., with costs.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK